June 11, 2010


Mr. David L. Swanson
Stone Loughlin & Swanson, LLP
P.O. Box 30111
Austin, TX 78755


Mr. Wm. Randell Johnson
Law Offices of Wm. Randell Johnson
2809 Regal Road, Suite 100
Plano, TX 75075
Mr. John V. Fundis
Downs & Stanford, P.C.
2001 Bryan Street,  Suite 4000
Dallas, TX 75201

RE:   Case Number:  09-0292
      Court of Appeals Number:  05-08-00276-CV
      Trial Court Number:  DC-07-04802

Style:      ZENITH INSURANCE COMPANY
      v.
      CARMEN AYALA

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |